Citation Nr: 0112840	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-24 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 
1999, for the grant of service connection for post-traumatic 
stress disorder.  

2.  Evaluation of service-connected post-traumatic stress 
disorder, rated as 30 percent disabling from June 1, 1999.  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1967 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent rating to this 
disability, effective from June 1, 1999.  Thereafter, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an effective date earlier than June 1, 
1999, for the grant of service connection for PTSD and the 
claim regarding the evaluation of his PTSD, which has been 
rated as 30 percent disabling since June 1, 1999.  

At the videoconference hearing conducted before the 
undersigned Member of the Board in February 2001, the veteran 
raised the issue of entitlement to a total rating based on 
individual unemployability.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

I.  Earlier Effective Date

At the February 2001 hearing, the veteran raised the issues 
of clear and unmistakable error in the March 1989 rating 
action which initially denied service connection for PTSD and 
a March 1998 rating action which determined that new and 
material evidence had not been received sufficient to reopen 
a claim for service connection for PTSD.  The Board finds 
that these issues are inextricably intertwined with the 
current claim and must be adjudicated by the RO.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

II.  Increased rating For PTSD

At the February 2001 hearing, the veteran testified that the 
Social Security Administration (SSA) has awarded him 
disability benefits based on a finding that he is totally 
disabled.  He also testified that he had just begun a 
treatment program at a VA facility for his.  The Board is of 
the opinion that these records should be obtained.  In view 
of this additional evidence the Board finds that a current 
examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his PTSD.  The RO 
should then obtain all records that are 
not on file.

2.  The RO should take the appropriate 
action to obtain copies of the SSA's 
decision awarding the veteran disability 
benefits and the medical records used in 
support the decision.

3.  The RO is requested to ensure that all 
VA records pertaining to recent treatment 
for his psychiatric disorder have been 
associated with the claims folder.  

4.  Thereafter, a VA examination should be 
conducted by a psychiatrist to determine 
the severity of his service-connected 
PTSD.  The claims folder, and a copy of 
this remand, should be made available to 
the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  All necessary tests 
and studies should be completed.  The 
examiner should be asked to obtain a 
detailed occupational history.  The 
examiner should express an opinion as to 
the degree of industrial/occupational and 
social impairment caused by the veteran's 
service-connected PTSD.  It is requested 
that the examiner assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).

5.  The RO should formally adjudicate the 
issues of clear and unmistakable error in 
the March 1989 and March 1998 rating 
actions that denied service connection for 
PTSD.  If the benefits sought are not 
granted, the veteran and his 
representative should be notified of that 
decision and of his appellate rights.

6.  The RO should then re-adjudicate the 
issues in appellate status, including 
consideration of the appropriateness of 
staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

7.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the statement of the case.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




